Ladd, C. J.
(dissenting). I dissent from the second and third paragraphs of the opinion. As the second paragraph necessarily follows from the conclusion reached in the third, only the latter need be given attention. The message left Fort Dodge at 3:45 o’clock in the afternoon, and reached Atlantic 8 minutes later, when the defendant arranged with the bank at that place to reach the Audubon bank with a message, and this was accomplished by 4:33 o’clock on the same day. The telegram was signed by the Atlantic bank, and in words following:
“We today mail you draft $51,940 drawn by local office Western Union Telegraph Company on Corn Exchange National Baiik, Chicago, Illinois, order ours and yours indorsed by us. Transfer account Ft. Dodge Farm Loan and Trust Company.”
This merely described the draft mailed, and that it had been mailed. It could only be delivered in the regular course of mail, which did not reach Audubon until the following day, the day following that on which the note and *753mortgage might have been paid. Neither the money nor this draft, then, reached the payee of the note and the mortgage on the day on which the plaintiff might have insisted on payment. Doubtless, the defendant might have carried the draft or its equivalent in money by automobile, and turned it over to the payee and mortgagee in time to have avoided a breach of its undertaking. But it did not attempt so to do, and relied on performing its alleged agreement by having the draft carried by mail. True, the president of the Audubon bank testified, in answer to the question :
“On either of these days (March 1st or 2d) did you receive any money purported to come through the Western Union Telegraph Co. from Ellen McMahon? A. Yes, sir. Q. On what day? A. On the afternoon of March 1st, we received a wire from Atlantic, from the Atlantic National Bank, wiring us the amount. í:' * ':f Q. When did you receive any check, draft or money? A. When the check came on the afternoon of the second day of March, 1917.”
The majority hold that this constituted payment, for that the witness interposed no objection to what was done as payment. It will be observed, however, that the telegram did not purport to be payment of the mortgage and note. Nor was the witness, in testifying in the suit, required to assert any objections to the telegram, even though it had been intended as payment if not so disclosed. What he said in answer to interrogatories throws no light on what he did upon receipt of the communication. The first answer merely indicates that he received money on the 1st or 2d day of March; and the second answer, that he received the telegram on ihe first day, describing it as “wiring us the amount.” This was descriptive of the telegram, as clearly appears from the reading of the telegram. Tn a sense, advising of the mailing of the draft was wiring the *754amount; and it is going far afield to say that the testimony of the president of the bank so describing the telegram proved that, months previous, he had accepted the telegram as equivalent to money, in payment of the note and mortgage. As pointed out, there was no evidence what the bank or any officer said or- did upon the receipt of the telegram saying, in substance, that a draft had been mailed to it. Nor was the bank required to respond in any manner to the telegram or object to the manner of payment until the draft reached the bank. Of course, it is well settled that, upon the tender of a draft, check, or other thing as payment in lieu of money, the person to whom the same is tendered must interpose objection thereto, or he will be presumed to have accepted the same. But this telegram did not purport to be an equivalent of money. It would not have transferred money or its equivalent, had it been delivered, endorsed, or negotiated to anyone. It did not purport to carry any' money, check, draft, or other thing of value to the sendee. It merely informed the sendee that a draft had been mailed to it, and described the draft. As we understand it, the majority hold that describing this by the president of the bank as “wiring us the amount” should be construed as payment of the note and mortgage when received on the first day of March, though the draft did not reach the bank until a day later. The subsequent answer of the witness explains what he did receive, namely, a draft for the money; and it seems to me that this holding that this amounted to full compliance with the alleged agreement is strained and unwarranted, and is a distortion of the evidence adduced, and that the evidence clearly shows that the defendant did not comply with its alleged contract to deliver the amount proposed to the bank of Audubon on the first day of March. Custom was neither pleaded nor proven, and the decision rests solely on the *755evidence quoted. The majority seem to hold that, even though the telegram-did not transfer money or equivalent upon its delivery, the bank so treated it. In what way? What did it do with the telegram? In what way did it manifest an intention to accept the telegram as payment, when the telegram did not purport to transfer any money or anything else? The bank did not endorse it, nor did it attemped to transfer it, or to apply it or its proceeds in satisfaction of the plaintiff’s obligation. Whether it objected or not does not appear, and 1 know no reason for raising any objection to a telegram of this kind until the draft reached the bank. It was then rejected as having reached the bank too late. As to whether the bank treated the telegram as “wiring us the amount” at the time it was received, this record is silent; though the majority base their conclusion to the contrary upon conclusion derived from the description of the telegram by the witness, many months subsequent to the receipt of the telegram. It not appearing that the bank received or accepted the communication as money, or in lieu of the cash or draft which the telegram advised would be mailed, I think that it should be held that the defendant failed to perform its alleged contract; and that, if the contract be regarded as valid, the plaintiff is entitled to recover for breach thereof, if any there was, all damages consequent thereon.
I am persuaded that the majority are in error in holding that the defendant had performed its contract. As to whether the alleged arrangement with the company was valid, I express no opinion.
Preston, J., concurs in this dissent.